ACCEPTED
                                                                            01-15-00620-CV
                                                                 FIRST COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                                                      11/25/2015 1:32:06 PM
                                                                      CHRISTOPHER PRINE
                                                                                     CLERK

                         No. 01-15-00620-CV
  ______________________________________________________________
                                                          FILED IN
              IN THE COURT OF APPEALS OF TEXAS     1st COURT OF APPEALS
                    FOR THE FIRST DISTRICT             HOUSTON, TEXAS
                        HOUSTON, TEXAS             11/25/2015 1:32:06 PM
                                                   CHRISTOPHER A. PRINE
  ______________________________________________________________
                                                            Clerk
                      LEVCO CONSTRUCTION, INC.
                        Appellant and Cross-Appellee,
                                     v.
                  CLEVELAND CONSTRUCTION, INC.
                                  Appellee,
                                     v.
  WHOLE FOODS MARKET ROCKY MOUNTAIN/SOUTHWEST, L.P.,
                        Appellee and Cross-Appellant.
  ______________________________________________________________
                 Appealed from the 270th District Court
             of Harris County, Texas, Cause No. 2011-23308
  ______________________________________________________________
    APPEALLANT LEVCO CONSTRUCTION, INC.’S JOINDER IN
       APPELLEE AND CROSS-APPELLANT WHOLE FOODS
         MARKET ROCKY MOUNTAIN/SOUTHWEST, L.P.’S
             UNOPPOSED MOTION FOR EXTENSION
             OF TIME TO FILE APPELLANTS’ BRIEFS
  ______________________________________________________________
Gregory N. Jones, Esq.
gjones@gnjlaw.net
Law Offices of Gregory N. Jones
2323 Shepherd
14th Floor
Houston, Texas 77019
Fax: 713-979-4440

COUNSEL FOR LEVCO CONSTRUCTION, INC.



                                      1
TO THE HONORABLE COURT:

      On November 13, 2015, Appellee and Cross-Appellant Whole Foods Market

Rocky Mountain/ Southwest, L.P. (“Whole Foods”) filed an unopposed motion for a

45-day extension of time for all appellants—that is, for both Whole Foods and Levco

Construction, Inc. (“Levco”)—to file their principal briefs. The Court granted the

extension to January 11, 2016, but has advised that it applied to only Whole Foods’

brief. Accordingly, Appellant Levco filed this joinder to the Whole Foods request for

extension and respectfully requests an extension to January 11, 2016 to file its brief.

                                 Procedural Summary

      Levco filed its notice of appeal on July 17, 2015; Whole Foods filed its notice

12 days later. The Court Reporter’s record and the Clerk’s record, both of which are

exceedingly large and took extra time to prepare, have been filed with this Court. The

Court Reporter’s record was filed on September 24, 2015. The Clerk’s record was

filed a month later, on October 26, 2015. Accordingly, pursuant to Texas Rule of

Appellate Procedure 38.6(a)—and according to the Court’s calendar—Whole Foods

and Levco were to file their appellants’ briefs by November 25, 2015. This Court

granted the motion filed by Whole Foods on behalf of all appellants and extended the

briefing dseadline to January 11, 2016.

          Levco Joins in Whole Foods’ Request for a 45-Day Extension

      Whole Foods requested a 45-day extension of the existing briefing deadline,

which was granted by this Court until January 11, 2016. The extension was warranted

                                           -2-
so that appellants have sufficient time to present their arguments to this Court in a

concise, helpful manner, and to distill the briefing and voluminous record for the

Court’s ready review. Moreover, the current briefing schedule coincides with the

year-end holiday season, and a typical 30-day extension would set the appellants’

briefing deadline for Christmas Day—hence this request for 45 days.

      Whole Foods and Appellee Cleveland Construction, Inc. do not oppose this

motion.

                                         * * *

      For the foregoing reasons, Levco respectfully asks this Court to grant this

motion and extend the deadline for both Whole Foods and Levco to file their

respective appellants’ briefs to January 11, 2016.

                                                 Respectfully submitted,

                                                 /s/Gregory N. Jones

                                                 Law Offices of Gregory N. Jones
                                                 Texas Bar No. 10889450
                                                 Gregory N. Jones, Esq.
                                                 2323 Shepherd
                                                 14th Floor
                                                 Houston, Texas 77019
                                                 Fax: 713-979-4440
                                                 gjones@gnjlaw.net

                                         COUNSEL FOR LEVCO CONSTRUCTION,




                                           -3-
                       CERTIFICATE OF CONFERENCE

       I certify that on November 25, 2015, I conferred with Robert J. Carty, Jr.,
counsel for Whole Foods, and Josh Bowlin, counsel for Cleveland Construction, Inc.,
regarding the filing of this motion, and they stated that their respective clients do not
oppose this motion.

                                                /s/Gregory N. Jones
                                                Gregory N. Jones




                                          -4-
                        CERTIFICATE OF SERVICE

      I hereby certify that on this 25th day of November, 2015, a true and correct
copy of the foregoing instrument was properly forwarded to counsel of record for
Appellants in accordance with the Texas Rules of Appellate Procedure, as follows:

Josh N. Bowlin, Esq.                             Robert J. Carty, Jr.
josh.bowlin@chamberlainlaw.com                   Texas Bar No. 00788794
Chamberlain, Hrdlicka, White, Williams           rcarty@seyfarth.com
& Aughtry                                        Leah A. Rochwarg, pro hac vice
1200 Smith Street, Suite 1400                    Mass. SBN 566524
Houston, Texas 77002                             lrochwarg@seyfarth.com
Fax: 713-658-2553                                700 Milam Street, Suite 1400
                                                 Houston, Texas 77002-2812
COUNSEL FOR CLEVELAND                            Telephone: (713) 225-2300
CONSTRUCTION, INC.                               Facsimile: (713) 225-2340

                                                John H. Hempfling, II
                                                Texas Bar No. 24029609
                                                John.Hempfling@wholefoods.com
                                                550 Bowie Street
                                                Austin, Texas 78703
                                                Telephone: (512) 542 0213
                                                Facsimile: (512) 482-7213

                                          COUNSEL FOR APPELLEE AND CROSS-
                                          APPELLANT WHOLE FOODS MARKET
                                          ROCKY MOUNTAIN/SOUTHWEST, L.P.



                                             /s/ Gregory N. Jones
                                             Gregory N. Jones




                                       -5-